          Case 3:20-cr-02781-AJB Document 31 Filed 05/04/21 PageID.76 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
 9
                             UNITED STATES DISTRICT COURT
10
                          SOUTHERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA,                 Case No.: 20-CR-02781-AJB
13                  Plaintiff,
                                                ORDER GRANTING THE UNITED
14                                              STATES’ MOTION TO DISMISS THE
              v.                                INFORMATION WITHOUT
15                                              PREJUDICE
16    GENOVEVA RIVERA,
17                  Defendant.
18
19
             This matter comes before the Court upon the application of the United States of
20
     America to dismiss without prejudice the Information in this case under Rule 48(a) of
21
     the Federal Rules of Criminal Procedure. For reasons stated in the motion, the court
22
     finds that the interests of justice and judicial economy are served by granting the
23
     requested dismissal.
24
     //
25
     //
26
     //
27
     //
28
       Case 3:20-cr-02781-AJB Document 31 Filed 05/04/21 PageID.77 Page 2 of 2




 1        WHEREFORE, IT IS HEREBY ORDERED that the Government’s application
 2 to dismiss without prejudice the Information is GRANTED.
 3         IT IS SO ORDERED.
     Dated: May 4, 2021
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
